Case 1:20-cv-00559-ER Document 28 Filed 07/02/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KEYBANK NATIONAL ASSOCIATION, | Civil Action No.: 1:20-cv-559-ER

Plaintiff, ORDER FOR DEFAULT JUDGMENT
AGAINST DEFENDANTS DIRECT

v. BUILDING PRODUCTS CORP., AND
YOEL DEEN

DIRECT BUILDING PRODUCTS CORP.,
and YOEL DEEN,

Defendants.

 

 

This action having been commenced on January 23, 2020, by the filing of the Summons
and Complaint, and a copy of the Summons and Complaint having been served upon Defendants
Direct Building Products Corp., and Yoel Deen, on February 18, 2020, and proof of service thereof
having been filed thereafter with the Court, and Defendants having not answered the Complaint
and the time for answering having expired, it is:

ORDERED, ADJUDGED, AND DECREED: That the Plaintiff have judgment against
Defendants Direct Building Products Corp., and Yoel Deen, in the amount of $514,568.51, plus

statutory post-judgment interest.

Dated: Jy 2 2020 So Ordered.

on,
\

2.

i

ad A :

ae /\
eon ne ce ; \ :
OL : we . :

 

Hon. Edgardo Ramos, U.S.D.J.

 
